In the majority opinion by Lieghley, J., the full text of the statute which is now in force, which is Section 11588, General Code, is fully set forth. We are called upon to construe two provisos in the statute. I shall mention the second proviso first, which reads:
"Provided, however, that in no event shall the court postpone said sale and/or such proceedings unless the *Page 243 
owner shall keep all current interest, insurance premiums, taxes and assessments from and after the date of filing the petition fully paid when and as the same becomes due, and shall keep said property in a good state of repair."
This provision apparently makes it mandatory upon the trial court that the current interest, insurance premiums, taxes and assessments from and after the date of the filing of the petition, must be kept fully paid when and as the same become due. This, of course, is bound to involve many cases of severe hardship, making it impossible for the home-owner who seeks the benefit of the law to comply. A more salutary provision would have been to make it discretionary with the court as to the terms and conditions to be imposed for a postponing of a sale. The trial court, as will be seen from the bill of exceptions, fully recognized it.
Pospisil, one of the appellees in these cases, has been out of work and his wife has been sick. The court found that it was impossible for him to comply with the conditions which require him to pay all current charges, interest, taxes, assessments, etc., from the date of the filing of the petition. One cannot escape the conclusion that the refusal of the trial court to impose such harsh conditions under the circumstances was in consonance with the demands of abstract justice. But in view of the clear provisions of the statute we are bound to follow the law. In other words, we are not permitted to disregard the statute and its provisions merely because of their harshness. The Legislature alone can remedy this objectionable feature of the act by amending the statute so as to vest discretion in the trial court as to the conditions to be imposed. The court is helpless in this matter and is bound to follow the mandatory provisions of the law. *Page 244 
The first proviso reads:
"Provided, however, that in all cases filed subsequent to April 1, 1937, an application shall have been filed by the owner prior to the entry of the decree, or within three months after answer day named in the summons whichever is earlier."
I am of the opinion that this proviso is inoperative as it compels the owner of the property to file his application for a postponement of the sale within three months after answer day named in the summons.
The Common Pleas Court may, as it usually does, grant leave to plead even to a date subsequent to the period of three months after answer day named in the summons. The owner of the property may have a valid defense to the action and to compel a strict adherence to this provision would be to anticipate that a decree of the court will be in favor of the plaintiff and against the owner of the property.
We are not, however, called upon to bring this particular proviso into these cases for the reason that it applies only to cases filed subsequent to April 1, 1937.
In view of the provisions of the present law accompanied as they are by great severity and harshness, I reluctantly concur in the judgment of the majority of this court. *Page 245